        Case 1:18-cv-12098-WGY Document 45 Filed 05/22/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



SHANNON PRICE, Individually and on Behalf of
All Others Similarly Situated and On Behalf ofthe
EATON VANCE PROFIT SHARING AND
SAVINGS PLAN,

                       Plaintiff,                          Civil Action
                                                           No. 18-12098-WGY
               V.



EATON VANCE CORPORATION, EATON
VANCE MANAGEMENT, EATON VANCE
INVESTMENT COMMITTEE, and DOES 1-30,
inclusive.

                       Defendants.
                                                       X



                    (DROPpOED] ORDER PRELIMINARILY APPROVING
        CLASS ACTION SETTLEMENT, CONDITIONALLY CERTIFYING
     CLASS ONLY FOR SETTLEMENT PURPOSES, APPROVING PROCEDURE
    AND FORM OF NOTICE. AND SCHEDULING FINAL APPROVAL HEARING

               This matterhaving come before the Courton Plaintiffs Motion for preliminary

approval (the "Motion For Preliminary Approval") of a proposed class action settlement ofthe
above-captioned action (the "Action") between Plaintiff Shannon Price ("Plaintiff), individually

and on behalf of a class of participants in the Eaton Vance Profit Sharing 2ind Savings Plan (the

"Plan"), and Defendants EatonVanceCorp., EatonVance Management, EatonVance

Committee, and Does 1-30 (collectively, "Eaton Vance"), as set forth in the Parties' Class Action

Settlement Agreement (the "Settlement Agreement"), and having duly considered the papers and
arguments of counsel, the Courthereby fmds and orders as follows:

               1.      The Court has read and considered the Settlement Agreement, including

its Exhibits, andhaving heard from the Parties hereby preliminarily approves the Settlement
        Case 1:18-cv-12098-WGY Document 45 Filed 05/22/19 Page 2 of 6



Agreement in its entirety. Unless defined herein, all defined terms in this Order shall havethe

meanings ascribed to them in the Settlement Agreement.

               2.      The Court has conducted a preliminary evaluation of the Settlement as set

forth in the Settlement Agreement for faimess, adequacy, and reasonableness. Basedon this

preliminary evaluation, the Court finds that there is cause to believe that (i) the Settlement

Agreement is fair, reasonable, and adequate, and within the range of possible approval, (ii) the

Settlement Agreement has beennegotiated in good faith at arms-length between experienced

attorneys familiar with the legal andfactual issues of this case, (iii) the form of notice of the

Settlement and of the FaimessHearing is appropriate and warranted; and (iv) the Settlement

meets all applicable requirements of law, including Federal Rule of Civil Procedure 23, and is

not a coupon settlement for purposes of28 U.S.C. § 1712. The Settlement Agreement and this
Order, collectively or individually, arenota finding or admission of liability by Defendant or

any other party.

                3.     Pursuant to Federal Rule of Civil Procedure 23(b)(1), and for settlement

purposes only, the Court conditionally certifies the proposed Class, consisting of:
        All current and former participants in the Plan who carried a positive account
        balance at any time during the Cleiss Period.

                The Class Period is the time periodfrom October 5,2012 to the date that this

Court enters an order finally approving the Settlement Agreement (the "Final Approval Order"),

inclusive. Excluded from the Class are Eaton Vance Corp., Eaton Vance Management, Eaton

Vance Investment Committee, and the members of the EatonVance Investment Committee

during the Class Period.

                4.      Forsettlement purposes only, the Court hereby preliminarily approves the

appointment of Plaintiff Shannon Price as Class Representative.
        Case 1:18-cv-12098-WGY Document 45 Filed 05/22/19 Page 3 of 6



               5.     For settlement purposes only, the Court hereby preliminarily approves the

appointment of Sanford Heisler Sharp, LLP as Class Counsel.

               6.     On September 23,2019 at 2:00 p.m. or at such other date and time later set

by Court Order, in courtroom 18 of the John Joseph Moakley U.S. Courthouse, 1 Courthouse

Way, Boston, Massachusetts 02210 this Court will hold a hearing on the fairness, adequacy, and

reasonableness of the Settlement Agreement and to determine whether (i) final approval of the

Settlement should be granted, and (ii) Class Counsel's application for attorneys' fees and

expenses, and an incentive award to Plaintiff, should be granted, and in what amount. No later

than fourteen (14) days prior to Objection Deadline, Class Counsel shall file an application for

attorneys' fees and expenses (to which Defendant may, but is not required to, file a response),

and the Incentive Award to the Class Representative. No later than Monday, September 9,2019,

Plaintiffshall file papers in support of final approval of the Settlement Agreement andin

response to anywritten objections. Defendant may (but is not required to) file papers in support

of final approval of the Settlement Agreement, so longas they do so no laterthan Monday,

September 9, 2019.

               7.      Pursuant to the SettlementAgreement, Analytics LLC is hereby appointed

the Settlement Administrator and shall be required to perform all the duties of the Settlement

Administrator as set forth in the Settlement Agreement and this Order. Analytics LLC is

additionally appointed the Escrow Agent and shall be required to perform all the duties of the

Settlement Administrator as set forth in the Settlement Agreement and this Order.

               8.      TheCourt approves the proposed Notice as a means of giving direct notice

to Class Members by mail and establishing a Settlement Website, as more fully described in the

Settlement Agreement. TheNotice, in form, method, andcontent, complies with the
        Case 1:18-cv-12098-WGY Document 45 Filed 05/22/19 Page 4 of 6



requirements of Rule 23 and due process, and constitutes the best notice practicable under the

circumstances. No later than thirty (30) calendar days following the entry of this Preliminary

Approval Order, the SettlementAdministratorshall cause the SettlementWebsiteto be published

on the Internet. No later than thirty (30) calendar days following the entry of this Preliminary

Approval Order and in accordance with the terms of the Settlement Agreement, the Settlement

Administrator shall disseminate the Notice that is Exhibit B to the Settlement Agreement via first

class mail to the Class Members and the Former Participant Rollover Form that is Exhibit A to

the SettlementAgreementvia first class mail to Class Membersthat are Former Participants of

the Plan.

               9.      Any Class Member may comment in support of or in oppositionto the

Settlement Agreement; provided, however, that all comments and objections must be filed with

the Court and be mailed or otherwise delivered to Class Counsel and Defendant's Counsel by

sixty(60) days afterthe Settlement Class Notice is first sentto the Settlement Class (The

"Objection Deadline"). Any Class Member represented by counsel must file their objection

through the Court's CM/ECF system andneed not separately mail a copy to Class Counsel or

Defendant's Counsel. A Class Member who objects to the Settlement need not appear at the

Fairness Hearing for his, her, or its comment to be considered bythe Court. All objections from

Class Members must include in the written objection his, her, or its name and address; include all

arguments, citations, and evidence supporting the objection (including copies of any documents

relied on); state that he, she, or it is a Class Member; provide his, her, or its name and address;

provide a physical signature bythe Person; and provide a statement indicating whether the
objector intends to appear atthe Fairness Hearing with or without counsel. Plaintiffor
         Case 1:18-cv-12098-WGY Document 45 Filed 05/22/19 Page 5 of 6



Defendant or both may take any objector's deposition or request documents from any objector

regarding the matter, subject to Court approval.

               10.     Any Class Memberwho fails to object in the mannerprescribed herein

shall be deemed to have waived his, her or its objections and forever be barred from making any

such objections in this Action or in any other action or proceeding.

                11.    Each Class Member and his or her respective heirs, beneficiaries,

executors, administrators, estates, past and present partners, officers, directors, agents, attorneys,

predecessors, successors, and assigns, is preliminarily enjoined from suing Defendants, the Plan,

or the Released Parties in any action or proceeding alleging any of the Released Claims, even if

any Class Member may thereafter discover facts in addition to or different from those which the

Class Members or Class Counsel now know or believe to be true with respect to the Action and

the Released Claims. Further, pendingfinal determination of whetherthe Settlement Agreement

should be approved, no Class Member may directly, through representatives, or in any other

capacity, commence any action orproceeding in any court or tribunal asserting any ofthe

Released Claims against the Defendants, Released Parties, or the Plan.

                12.    The Settlement Agreement and the proceedings and statements made

pursuant to the Settlement Agreement orpapers filed relating totheapproval ofthe Settlement
Agreement, and this Order, are notand shall not in any event beconstrued as, offered in
evidence as, received in evidence as, and/or deemed to be evidence of a presumption,

concession, or an admission of anykind by any of the Parties of (i) the truthof any fact alleged

or thevalidity of any claim or defense thathas been, could have been, or in the future might be

asserted in the Action, any other litigation, court of lawor equity, proceeding, arbitration,

tribunal, investigation, government action, administrative proceeding, or other forum, or (ii) any
         Case 1:18-cv-12098-WGY Document 45 Filed 05/22/19 Page 6 of 6



liability, responsibility, fault, wrongdoing, or otherwise of the Parties or a Released Party.

Defendants have denied and continues to deny the claims asserted by Plaintiff. Nothing

contained herein shall be construed to prevent the Parties from offering the Settlement

Agreement into evidence for the purposes of enforcement of the Settlement Agreement.

               13.     The certification of the Settlement Class shall be binding only with respect

to the settlement of the Action. In the event that the Settlement Agreement is terminated

pursuant to its terms or is not approved in all material respects by the Court, or such approval is

reversed, vacated, or modifiedin any material respectby this or any other court, the certification

of the Class shall be deemed vacated, the Class will be automatically decertified, and the Action

shall proceed as if the Class had never been certified. Defendants' rightto oppose a later motion

for class certification, if any will be unimpaired by this Orderand related proceedings; and no

reference to the Class, the SettlementAgreement, or any documents, communications, or

negotiations related in any way thereto shall be made for any purpose.
                                       J
        IT IS SO ORDERED this .^day of Mdyf
                                                  ^          . 2019.

                                                              A
                                               William G. Yo
                                               United States Dis
